EXHIBIT 99.1 Conference Call Transcript CAT – Q2 2009 Caterpillar Inc. Earnings Conference Call Event Date/Time:Jul 21, 2009/ 11:00AM ET CORPORATE PARTICIPANTS Mike DeWalt Caterpillar Inc. - Director IR Jim Owens Caterpillar Inc. - Chairman, CEO Ed Rapp Caterpillar Inc. - Group President Dave Burritt Caterpillar Inc. - Vice President, CFO CONFERENCE CALL PARTICIPANTS Daniel Dowd Sanford Bernstein - Analyst Henry Kirn UBS - Analyst Jamie Cook Credit Suisse - Analyst Alexander Blanton Ingalls & Snyder - Analyst Eli Lustgarten Longbow Securities - Analyst Ann Duignan JPMorgan - Analyst Andrew Obin BAS-ML - Analyst David Raso ISI Group - Analyst Terry Darling Goldman Sachs - Analyst Mark Koznarek Cleveland Research Company - Analyst Robert Wertheimer Morgan Stanley - Analyst PRESENTATION Operator Good morning, ladies and gentlemen, and welcome to the Caterpillar second-quarter 2009 earnings results call. At this time, all lines have been placed on a listen-only mode and we will open the floor for your questions and comments following the main presentation. It is now my pleasure to turn the floor over to your host, Mr. Mike DeWalt. Sir, the floor is yours. Mike DeWalt - Caterpillar Inc. - Director IR Thank you very much and good morning, everyone, and welcome to Caterpillar's second-quarter earnings conference call. I’m Mike DeWalt, the Director of Investor Relations. I'm very pleased to have our Chairman and CEO, Jim Owens; our Group President, Ed Rapp; and our CFO, Dave Burritt, with me on the call today. This call is copyrighted by Caterpillar Inc., and any use, recording, or transmission of any portion of this call without the express written consent of Caterpillar Inc. is strictly prohibited. If you would like a copy of today's call transcript you can go to the SEC filings area of the investors section of our cat.com website, or to the SEC's website, where it will be filed as an 8-K. In addition, certain information relating to projections of results that we will be discussing today is forward-looking and involve risks, uncertainties, and assumptions that could cause actual results to materially differ from the forward-looking information. A discussion of some of the factors that either individually or in the aggregate we believe could make actual results differ materially from our projections can be found in our cautionary statements under Item 1A, Business Risk Factors, of our Form 10-K which we filed with the SEC on February 20, 2009, and also in our Safe Harbor language contained in today's release. Okay. Earlier this morning we reported results for the second quarter of 2009 and updated our outlook for the year. To start, I'll summarize the quarter and the '09 outlook, and then we'll take your questions. First, the quarter. Sales and revenues were just about $8 billion, and that is a $5.6 billion drop from the second quarter last year. That is a decline of 41% from what was our all-time record best quarter for sales and revenues. Second-quarter profit per share was $0.60, and that is down $1.14 from the second quarter last year.
